DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.  
 

Response to Amendment
The amendment filed on 17 October 2022 has been entered. Claims 1 and 3-20 remain pending in the application with 14-17 and 19 withdrawn from consideration.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin (EP0964261A2), (hereinafter “Dumoulin”) in view of Kimura et al., (US20090018434A1), (hereinafter “Kimura”).

Regarding claim 1, Dumoulin teaches an apparatus for generating a desired magnetic field ([0015] “The system is comprised of a transmit coil assembly 130 which creates time-varying magnetic fields within subject 101”) for tracking of an object within an area of interest ([0015] “An overview of a system for following an invasive device 120, such as a catheter, within a subject 101”), the apparatus comprising:
a plurality of magnetic field transmitting elements (#130 transmit coil assembly) that includes at least a first magnetic field transmitting ([0016] transmit coil 131) element and a second magnetic field transmitting element ([0016] transmit coil 133) configured and arranged to emit a desired magnetic field to the area of interest ([0017] “As current flows in each coil of transmit coil assembly 130, a magnetic field is generated within subject 101… receive (or pickup) coil such as receive coils 121, 123, 125 incorporated into device 120 can detect the magnetic field generated by a transmit coil within transmit coil assembly 130 by measuring the amount of current induced in receive coil 121, 123, 125 as the magnetic field changes over time”) and a fading magnetic field in a separate area ([0035] “A second embodiment of the present invention reduces the eddy currents directly by reducing the magnetic fields created by the transmit coils within the eddy current inducing structure. This second embodiment can be employed in conjunction with, or independently of, the first embodiment.”);
a signal generator (#150 system electronics [0015] “a set of system electronics 150 which provides drive current to transmit coils within transmit coil assembly 130,”), electrically coupled to the plurality of magnetic field transmitting elements ([0015] “The system is comprised of a transmit coil assembly 130 which creates time-varying magnetic fields within subject 101, a set of system electronics 150 which provides drive current to transmit coils within transmit coil assembly 130”), 
and configured and arranged to 
generate a first signal that drives a first magnetic field of a first magnetic field transmitting element ([0019] “In order to locate the pickup coil additional iso-field contours can be created by other transmit coils within transmit coil assembly 130. This is illustrated in Figure 4. By measuring the magnitude of a first iso-field contour 311 created by first transmit coil 131”), and 
generate a second signal that drives a second magnetic field of a second magnetic field transmitting element ([0019] “the magnitude of a second iso-field contour 313 created by second transmit coil 133,”); and 
wherein the first and second magnetic fields interact the separate area to form a fading magnetic field in the separate area ([0035] “A second embodiment of the present invention reduces the eddy currents directly by reducing the magnetic fields created by the transmit coils within the eddy current inducing structure”).
However Dumoulin is silent regarding the first and second magnetic fields destructively interfering.
However in the same magnetic field generating field of endeavor, Kimura teaches the first and second magnet fields destructively interfering ([0019] the second magnetic field generated cancels out the first magnetic field generated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the second magnetic field of  Dumoulin to cancel the first magnetic field, as this would all the accuracy of the position of the object to be detected or tracked to be increased (see Kimura [0020]).  

Regarding claim 4, Dumoulin as modified by Kimura teaches the apparatus of claim 1, wherein Dumoulin further teaches the plurality of magnetic field transmitting elements are located proximal to the area of interest relative to the separate area (see fig. 1; the transmitting elements (#131, #133, 135) are closer to the clinician than parts of the table of which the patient rests on (such as the portion the table under the target device)) and the magnetic fields emitted from the plurality of magnetic field transmitting elements combine to form a stronger magnetic field in proximity to the area of interest and a weaker magnetic field in proximity to the separate area ([0012] “eddy currents induced in nearby metallic structures by the transmit coils of the rf tracking system are reduced by incorporating active shielding of the coils. This is done by placing one or more additional coils at selected locations behind, and/or to the sides of, the transmit coil.”; the addition of coils in specific locations leads to increase magnetic field at the area of interest while reducing the magnetic fields in a separate area).
	Regarding claim 5, Dumoulin as modified by Kimura teaches the apparatus of claim 1, wherein the signal generator (#150 system electronics) is further configured and arranged to adjust the fading magnetic field in the separate area by re-orientating the fading magnetic field lines to align with magnetic poles of a magnetic field-disrupting component within the separate area ([0012] “placing one or more additional coils at selected locations behind, and/or to the sides of, the transmit coil… The location and coil winding pattern of the shield coil are chosen to cancel the magnetic fields of the transmit coil at the location of the shield coil.”; since the coils perform cancelation of magnetic fields, that would make the magnetic fields of the coils aligned).

Regarding claim 6, Dumoulin as modified by Kimura teaches the apparatus of claim 1, wherein Dumoulin further teaches the signal generator (#150 system electronics) is further configured and arranged to adjust the fading magnetic field to form a magnetic void around a magnetic field- disrupting component within the separate area ([0012] “eddy currents induced in nearby metallic structures by the transmit coils of the rf tracking system are reduced by incorporating active shielding of the coils…The location and coil winding pattern of the shield coil are chosen to cancel the magnetic fields of the transmit coil at the location of the shield coil”; the cancelation of magnetic fields creates a void in the separate area where the shield is located).

Regarding claim 8, Dumoulin as modified by Kimura teaches the apparatus of claim 1, wherein Dumoulin further teaches the fading magnetic field in the separate area minimizes the production of eddy currents within the separate area associated with a magnetic field-disrupting component therein ([0035] “A second embodiment of the present invention reduces the eddy currents directly by reducing the magnetic fields created by the transmit coils within the eddy current inducing structure. This second embodiment can be employed in conjunction with, or independently of, the first embodiment.”).

Regarding claim 20, Dumoulin as modified by Kimura teaches the apparatus of claim 1, but fails to explicitly disclose wherein the plurality of magnetic field transmitting elements are arranged in a matrix, and a first of the plurality of magnetic field transmitting elements is configured and arranged to be driven by a first frequency modulated signal including a first frequency, and a second of the plurality of magnetic field transmitting elements is configured and arranged to be driven by a second frequency modulated signal including the first frequency with a 180 degree phase-offset, the combined magnetic field generated by the first and second magnetic field transmitting elements including fading magnetic field characteristics.
Dumoulin does teach a combined magnetic field generated by the first and second magnetic field transmitting elements including fading magnetic field characteristics ([0035] “A second embodiment of the present invention reduces the eddy currents directly by reducing the magnetic fields created by the transmit coils within the eddy current inducing structure.”; fig. 1 # 131, #133, #135 coils. There would be more than one transmit coil (i.e. two or three) and they would create a fading magnetic field at a separate area).
In the same magnetic field generation field of endeavor, Kimura teaches wherein the plurality of magnetic field transmitting elements are arranged in a matrix (fig. 7 #12a detection coils are arranged 3x3 matrix), and a first of the plurality of magnetic field transmitting elements is configured and arranged to be driven by a first frequency modulated signal including a first frequency ([037] “The control unit 325 is mainly formed of a phase adjusting unit 326 for receiving an output from the signal generating unit 13 and a reversed-phase-magnetic-field-generating-coil driving unit (second magnetic-field-generating-coil driving unit) 327 for receiving an output from the phase adjusting unit 326.”), and a second of the plurality of magnetic field transmitting elements is configured and arranged to be driven by a second frequency modulated signal including the first frequency with a 180 degree phase-offset ([0138] “The phase adjusting unit 326 is configured to generate a reversed-phase signal having a phase misaligned from a phase of an AC signal based on the AC signal input from a signal generating unit 13 and the control signal input from the CPU 319.”; [0140] “the CPU 319 outputs a control signal for setting the phase of the reversed-phase signal to be generated to be misaligned by substantially 180° to the phase adjusting unit 326.” there is a first signal and then a second signal that uses the first signal as a basis for a 180 degree phase offset).
	It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Dumoulin with the system of Kimura, as this would improve the position detection accuracy (see Kimura [0038]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin as modified by Kimura as applied to claim 1, and in further view of Ashe (US20150216490) (hereinafter “Ashe”).

Regarding claim 3, Dumoulin as modified by Kimura teaches the apparatus of claim 1, but fails to explicitly disclose the apparatus of claim 1, wherein the fading magnetic field has a decay rate of at least (1/r)^N, where N is four or greater and r is a distance from one of the magnetic field transmitting elements.
However in the same magnetic field generating field of endeavor, Ashe teaches where in the fading magnetic field has a decay rate of at least (1/R)^N, where N is four or greater and r is a distance from one of the magnetic field transmitting elements ([0052] “the shield 308 can reduce magnetic field coupling to adjacent conductive or ferromagnetic distorting objects and thus can improve the accuracy of the processor 312 in determining the position of the sensor 316.”; it is understood in the field that the intensity of a magnetic field decays with distance proportional to (1/r)^3, and as such, through routine optimization (see MPEP 2144.05), a fading magnetic field with a decay rate of at least (1/r)^4 can be expected in order to improve accuracy for determining the position of a sensor.). 
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Dumoulin as modified by Kimura with the reduced magnetic field of Ashe, as reducing the magnetic field that’s coupled to adjacent distorting objects can improve accuracy for determining the position of a sensor, and thus through routine optimization (see MPEP 2144.05), a fading magnetic field with a decay rate of at least (1/r)^4 can be expected (see Ashe [0052]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin as modified by Kimura as applied to claim 1, and in further view of Talman et al., (US7771351), (hereinafter “Talman”).

Regarding claim 7, Dumoulin as modified by Kimura teaches the apparatus of claim 1, but fails to explicitly disclose wherein the signal generator is further configured and arranged to drive the magnetic field transmitting elements with opposing polarities, wherein the magnetic field transmitting elements, in response to the opposing polarities, emit magnetic fields that are negated in proximity to a magnetic field-disrupting component in the separate area.
However in the same magnetic field generation field of endeavor, Talman teaches wherein the signal generator is further configured and arranged to drive the magnetic field transmitting elements with opposing polarities (col. 2 line 39-43 “a component of the compensation field along the second orientation has a magnitude at the receive coil substantially equal and opposite to a magnitude of a similarly oriented component of a magnetic field associated with eddy currents induced within the body”), wherein the magnetic field transmitting elements, in response to the opposing polarities, emit magnetic fields that are negated in proximity to a magnetic field-disrupting component in the separate area (col. 2 line 43-45 “Accordingly, the compensation field component and the magnetic field component associated with the eddy currents cancel at the receiving element.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Dumoulin as modified by Kimura with the components of Talman, as this would simplify and reduce the cost of fabrication of the sensors (see Talman col. 1 line 48-50).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin as modified by Kimura as applied to claim 1, and in further view of Bar-tal et al., (US10441236), (hereinafter “Bar-tal”).

Regarding claim 9, Dumoulin as modified by Kimura teaches the apparatus of claim 1, but fails to teach the separate area includes a magnetic field-disrupting component, the magnetic field-disrupting component including at least one of an x-ray source associated with an x-ray imaging device, and a C-arm associated with the x-ray imaging device.
In the same magnetic field transmission field of endeavor, Bar-tal teaches the separate area includes a magnetic field-disrupting component (fig. 1 #40 x-ray source; Applicant’s specification lists x-ray source as a magnetic field disrupting object see [0045])), the magnetic field-disrupting component including at least one of an x-ray source (fig. 1 #40 x-ray source and #42 detector;) associated with an x-ray imaging device, and a C-arm associated with the x-ray imaging device (fig. 1 #44 C-arm).
It would have been obvious to one of ordinary skill in the art at the time to combine the apparatus of Dumoulin as modified by Kimura with the imaging system of system of Bar-tal, as this would enhance visualization during catheterization procedures (see Bar-tal [0012]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin as modified by Kimura as applied to claim 1, and in further view of Eichler et al., (WO2015068069), (hereinafter “Eichler”).

Regarding claim 10, Dumoulin as modified by Kimura teaches the apparatus of claim 1, but fails to explicitly disclose the magnetic field transmitting elements are further configured and arranged to be attached to a patient examination table; and the area of interest is located above the patient examination table.
In the same magnetic field generator, Eichler teaches the magnetic field transmitting elements (fig. 1 #44 generator assembly; [0026] “Referring to Figure 2, generator assembly 44 may comprise magnetic field transmitters, such as transmitters 57A,”) are further configured and arranged to be attached to a patient examination table ([0020] “As such, generator assembly 44 may be placed under a mattress 21 or table 20”); and the area of interest is located above the patient examination table (fig.1 patient is above #20 table).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Dumoulin as modified by Kimura with the system of Eichler, as this would lead to a more efficient and safe system to medical procedures using catheters that move throughout the body (see Eichler [0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin as modified by Kimura , and in further view of Govari et al., (EP2546671), (hereinafter “Govari”).

Regarding claim 11, Dumoulin as modified by Kimura teaches the apparatus of claim 1, but fails to explicitly disclose wherein the magnetic field transmitting elements are further configured and arranged to be placed on a chest of a patient, the area of interest is a cardiac muscle, the separate area is anywhere that is in proximity to the area of interest, and the object is a cardiac catheter.
However in the same magnetic field generating field of endeavor, Govari teaches wherein the magnetic field transmitting elements are further configured and arranged to be placed on a chest of a patient (fig. 1 #40 patches [0021] “Each patch 40 comprises a field generator coil”), the area of interest is a cardiac muscle ([0020] “catheter 28 is inserted into the patient's heart”), the separate area is anywhere that is in proximity to the area of interest ([0014] “In practical operating environments, however, the main magnetic field may be distorted, for example by the presence of nearby metallic objects.”), and the object is a cardiac catheter ([0021] “Console 44 uses magnetic position sensing to determine position coordinates of distal end 36 inside the heart.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Dumoulin as modified by Kimura with the system of Govari, as this would further refine the accuracy of distortion correction (see Govari [0018]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin as modified by Kimura as applied to claim 1, and in further view of Govari and Eichler.

Regarding claim 12, Dumoulin as modified by Kimura teaches the apparatus of claim 1, but fails to explicitly disclose wherein the magnetic field transmitting elements are further configured and arranged to be coupled to an operating table, the area of interest is a cardiac muscle, the object being tracked is a cardiac catheter, and the separate area includes ferrous objects including at least one of a C-arm, lights, operating table, surgical instruments, and an x- ray imaging device.
However in the same magnetic field transmitting field of endeavor, Govari teaches the area of interest is a cardiac muscle ([0020] “catheter 28 is inserted into the patient's heart”), the object being tracked is a cardiac catheter([0021] “Console 44 uses magnetic position sensing to determine position coordinates of distal end 36 inside the heart.”)., and the separate area includes ferrous objects including at least one of a C-arm, lights, operating table, surgical instruments, and an x- ray imaging device ([0014] “In practical operating environments, however, the main magnetic field may be distorted, for example by the presence of nearby metallic objects.”; Fig. 1 operating table).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Dumoulin as modified by Kimura with the system of Govari, as this would further refine the accuracy of distortion correction (see Govari [0018]).
In the same magnetic field of transmitting field of endeavor, Eichler teaches the magnetic field transmitting elements are further configured and arranged to be coupled to an operating table (fig. 1 # 44 [0020] “As such, generator assembly 44 may be placed under a mattress 21 or table 20”; generator assembly includes magnetic transmitting elements).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Dumoulin as modified by Kimura as modified by Govari with the system of Eichler, as this would lead to a more efficient and safe system to medical procedures using catheters that move throughout the body (see Eichler [0004]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin as modified by Kimura as applied to claim 1, and in further view of Barth, (DE102012223417), (hereinafter “Barth”).

Regarding claim 13, Dumoulin as modified by Kimura teaches the apparatus of claim 1, but fails to explicitly disclose wherein the signal generator, in conjunction with the magnetic field transmitting elements, are further configured and arranged to generate an asymmetric magnetic field.
However in the same magnetic field generation field of endeavor, Barth teaches wherein the signal generator in conjunction with the magnetic field transmitting elements, are further configured and arranged to generate an asymmetric magnetic field ([0130] “However, it can also be provided that several transmitters simultaneously generate magnetic pulses, in particular for generating an asymmetrical field.”).
It would have been obvious to one of ordinary skill in the art at the time modify the apparatus of Dumoulin as modified by Kimura with the asymmetric field of Barth, as this would reduce risk of complications and lower clinical costs (see Barth lines 16-19).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin as modified by Kimura , as applied to claim 1, and in further view of Graziani et al., (US20150073264), (hereinafter “Graziani”) and Talman.

Regarding claim 18, Dumoulin as modified by Kimura teaches the apparatus of claim 1, but fails to explicitly disclose at least two of the plurality of magnetic field transmitting elements are positioned opposite one another relative to the separate area, and the at least two of the plurality of magnetic field transmitting elements are configured and arranged to produce equal magnetic field strengths with opposite magnetic field polarities to create a magnetic field void in the separate area.
In the same magnetic field generation field of endeavor, Graziani teaches at least two of the plurality of magnetic field transmitting elements are positioned opposite one another relative to the separate area (fig. 1 108 and 110 field-generating units, the table would be the separate area).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Dumoulin as modified by Kimura with the field generating units of Graziani, as this would help reduce acquisition time (see Graziani [0027]).
In the same magnetic field generation field of endeavor, Talman teaches at least two of the plurality of magnetic field transmitting elements are configured and arranged to produce equal magnetic field strengths with opposite magnetic field polarities to create a magnetic field void in the separate area (col. 2 line 39-45 “a component of the compensation field along the second orientation has a magnitude at the receive coil substantially equal and opposite to a magnitude of a similarly oriented component of a magnetic field associated with eddy currents induced within the body. Accordingly, the compensation field component and the magnetic field component associated with the eddy currents cancel at the receiving element.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Dumoulin as modified by Kimura with the components of Talman, as this would simplify and reduce the cost of fabrication of the sensors (see Talman col. 1 line 48-50).

Response to Arguments
Applicant's arguments filed 17 October 2022 have been fully considered are not persuasive. Applicant has argued that Dumoulin does not teach that the first and second magnetic field transmitting elements must provide signals simultaneously. However the claims as written do not require the signals to be emitted simultaneously. Applicant has also argued Dumoulin fails to teach that the elements must emit magnetic fields that destructively interfere. However Dumoulin has not been used to teach that limitation, and instead Kimura has been used.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             

/PASCAL M BUI PHO/           Supervisory Patent Examiner, Art Unit 3793